     Case 1:20-cv-01100-SHR-EB Document 11 Filed 07/23/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WARREN J. RILEY,                      :
        Plaintiff                     :
                                      :             No. 1:20-cv-1100
           v.                         :
                                      :             (Judge Rambo)
DR. DIAZ, et al.,                     :
          Defendants                  :

                                 ORDER

     AND NOW, on this 23rd day of July 2020, in accordance with the

Memorandum issued concurrently with this Order, IT IS ORDERED THAT:

     1. Plaintiff’s motions for leave to proceed in forma pauperis (Doc. Nos. 6, 9)
        are GRANTED;

     2. Plaintiff shall pay the full filing fee of $350.00, based on the financial
        information provided in the application to proceed in forma pauperis. The
        full filing fee shall be paid regardless of the outcome of the litigation;

     3. Pursuant to 28 U.S.C. § 1915(b)(1) and (2), the Superintendent/Warden,
        or other appropriate official at Plaintiff’s place of confinement is directed
        to deduct an initial partial filing fee of 20% of the greater of:

           a. The average monthly deposits in the inmate’s prison account for the
              past six months, or

           b. The average monthly balance in the inmate’s prison account for the
              past six months.

           The initial partial filing fee shall be forwarded to the Clerk of the United
           States District Court for the Middle District of Pennsylvania, P.O. Box
           1148, Scranton, Pennsylvania, 18501-1148, to be credited to the above-
           captioned docket number. In each succeeding month, when the amount
           in Plaintiff’s inmate trust fund account exceeds $10.00, the
           Superintendent/Warden, or other appropriate official, shall forward
Case 1:20-cv-01100-SHR-EB Document 11 Filed 07/23/20 Page 2 of 2




      payments to the Clerk of Court equaling 20% of the preceding month’s
      income credited to plaintiff’s inmate trust fund account until the fees
      are paid. Each payment shall reference the above-captioned docket
      number;

4. The Clerk of Court is directed to forward a copy of this Order to the
   Superintendent/Warden of the institution where Plaintiff is presently
   confined;

5. The complaint (Doc. No. 1) is DEEMED FILED;

6. The complaint (Doc. No. 1) is DISMISSED for failure to state a claim
   upon which relief may be granted pursuant to 28 U.S.C.
   § 1915(e)(2)(B)(ii);

7. Plaintiff may file an amended complaint with respect to his claims against
   the individual Defendants in accordance with the standards set forth in the
   Memorandum accompanying this Order. Plaintiff may not amend his
   claims against SCI Mahanoy;

8. The Clerk of Court is directed to mail Plaintiff a civil rights complaint
   form; and

9. If Plaintiff fails to file an amended complaint within thirty (30) days of the
   date of this Order, the Court will dismiss this action for failure to prosecute
   pursuant to Federal Rule of Civil Procedure 41(b).


                                  s/ Sylvia H. Rambo
                                  United States District Judge




                                     2
